—Order, Supreme Court, New York County (Elliptt Wilk, J.), entered March 7, 1989, which, inter alia, denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Under section 1-207 of the Uniform Commercial Code, a creditor may preserve its rights to the balance of a disputed claim by an "explicit reservation” in its endorsement of a check as full payment, and thereby preclude an accord and satisfaction. (Horn Waterproofing Corp. v Bushwick Iron & Steel Co., 66 NY2d 321, 332 [1985].) In the instant case, plaintiff’s endorsement, which included the words "[w]ithout prejudice. Under protest. With reservation of all rights” was, without question, an "explicit reservation”, squarely within UCC 1-207.
We also note our agreement with the IAS court that New York, rather than Ohio law should be applied in this matter. Upon our review of the record, we conclude that New York is the State " 'which has the most significant contacts with the matter in dispute’.” (Auten v Auten, 308 NY 155, 160 [1954].) Moreover, as the Court of Appeals has stated, New York "has a strong interest in regulating commercial transactions [such as that which is the subject herein] which take place largely within its boundaries.” (Israel Discount Bank v Rosen, 59 NY2d 428, 433, n 1 [1983]; Intercontinental Planning v Daystrom, Inc., 24 NY2d 372, 385 [1969].) In any event, were we to have applied Ohio law, we would have arrived at the same conclusion, in light of the recent decision issued by the Supreme Court of Ohio, AFC Interiors v DiCello (46 Ohio St 3d 1, 544 NE2d 869 [1989]). In that case, the court held that where AFC explicitly reserved its rights by crossing out DiCello’s *237notation on the back of the subject check and substituting its own notation, AFC had adequately reserved its rights to collect on the balance alleged to be due under Ohio Revised Code § 1301.13, the Ohio statute which embodies UCC 1-207. Concur—Sullivan, J. P., Ross, Carro, Milonas and Ellerin, JJ.